Case 5:19-cr-00096-KDB-DSC Document 24 Filed 05/12/20 Page 1 of 3
        NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following property is
forfeited to the United States:

               One Smith & Wesson 642, .38 caliber revolver, bearing serial number
                CAS4209, including ammunition.

       The United States Marshal and/or other property custodian for the investigative agency is
authorized to take possession and maintain custody of the above-described tangible property.

        If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n), and/or
other applicable law, the United States shall publish notice and provide direct written notice of this
forfeiture.

        As to any firearms and/or ammunition listed above and/or in the charging instrument,
defendant consents to disposal by federal, state, or local law enforcement authorities upon such
legal process as they, in their sole discretion, deem to be legally sufficient, and waives any and all
right to further notice of such process or such destruction.

        Any person, other than the defendant, asserting any legal interest in the property may,
within thirty days of the publication of notice or the receipt of notice, whichever is earlier, petition
the court for a hearing to adjudicate the validity of the alleged interest.

       Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture, the United
States Attorney’s Office is authorized to conduct any discovery needed to identify, locate or
dispose of the property, including depositions, interrogatories, requests for production of
documents and to issue subpoenas, pursuant to Fed. R. Civ. P. 45.


                          [The rest of this page is intentionally left blank.]




                                                   2




       Case 5:19-cr-00096-KDB-DSC Document 24 Filed 05/12/20 Page 2 of 3
Case 5:19-cr-00096-KDB-DSC Document 24 Filed 05/12/20 Page 3 of 3
